Citation Nr: 0925503	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  98-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
and/or thoracic spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to August 
1990.  He had prior duty in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In December 2006, the claim was remanded for additional 
evidentiary development, to include a VA examination which 
was conducted in February 2008.  Subsequently, in February 
2009, the Board requested a clarifying medical opinion from a 
physician at the Veterans Health Administration (VHA).  
Thereafter, the Veteran's claims file was reviewed by an 
expert in neurosurgery.  His opinions were associated with 
the claims file.

In May 2009, pursuant to 38 C.F.R. § 20.903(a) (2008), the 
Board forwarded a copy of the VHA medical opinion to the 
Veteran and his accredited representative.  The copy was 
accompanied by a letter advising the Veteran that he had a 
period of 60 days in which to review the opinion, and to 
provide any additional evidence or argument he may wish to 
submit.  No additional evidence was submitted.


FINDINGS OF FACT

1.  The Veteran's scoliosis of the thoracic spine with upper 
levoconvex curve was an incidental finding on a chest x-ray 
when in the National Guard.  There was no reported injury at 
the time and physical exams before and after denied recurrent 
back pain.  Scoliosis is not a disease or injury for which VA 
compensation is paid.

2.  The Veteran's currently diagnosed degenerative joint 
disease (DJD) (arthritis) of the lumbar spine was not present 
during service or for many years thereafter and is not 
related to active service, to include any other service-
connected disorder.  

3.  In-service back complaints were acute and transitory, no 
continuing back disorder was demonstrated in service.


CONCLUSION OF LAW

A chronic disorder of the lumbar and/or thoracic spine was 
not incurred in or aggravated by active service and DJD may 
not be presumed to have been so incurred; moreover, DJD is 
not related to any other service-connected disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 
3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in My 2001, July 
2002, and July 2004) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, an opinion as provided by a VHA 
physician, and statements from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
January 2007.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DJD to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309  (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2008).

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Historical Background

The issue on appeal is entitlement to service connection for 
arthritis of the lumbar and/or thoracic spine.  The Veteran's 
pre-active duty records include an X-ray report of scoliosis 
of the thoracic spine with an upper levoconvex curve in the 
National Guard.  This was an incidental finding made on a 
1977 chest X-ray.  There was no complaint of any back problem 
and recurrent back pain was denied on exams prior to and 
after this finding.  During active service, he was seen on at 
least 3 occasions for back complaints.  Muscle strain was 
diagnosed, and no chronic back disorder was noted upon 
separation examination.  He denied recurrent back pain at the 
time of separation.

Post service private records reflect diagnoses of arthritis 
of multiple joints for which service connection has been 
established.  This includes arthritis of the cervical spine, 
degenerative joint disease (DJD) of the left knee, and 
arthritis of both wrists.  Some of this appears to be 
secondary to cold injuries incurred in service.

A private physician reported in a February 1997 statement 
that he had treated the Veteran for degenerative arthropathy 
of the lumbosacral spine for a few months.  At a November 
1997 VA examination, the Veteran reported back injury at his 
job in July 1996.  Additional private records as provided by 
R.G.B., M.D., dated in 1999 and 2000, reflect that the 
Veteran was seen for neck, shoulder, and back pain.  In a 
February 2004 statement, Dr. R.G.B. stated that the appellant 
suffered from ongoing problems pertaining to neck and back 
pain that were due to herniated discs in his neck and low 
back as well as degenerative arthritis.  The Veteran had 
stiffness and pain of the affected areas.  

VA examined the Veteran on February 2008.  At that time, he 
stated that his back began hurting in the military when he 
ran for physical training.  He also said that he injured his 
back at his post service job with the post office in 1996.  
He was pushing an overweight container when he felt his back 
pop.  Several days later, he was involved in a car accident 
which made the problem worse.  Upon exam, scoliosis of the 
thoracic spine was noted.  There was also scoliosis of the 
lumbar spine with DJD and DDD, mild at the L5 disc space.  
The examiner opined that it was less likely as not that the 
Veteran's mild arthritis of the low back is part and parcel 
of the arthritis of other joints already service-connected.  
The examiner commented that the Veteran's back complaints in 
the military (a total of 3 times) were noted as muscle 
strain.  The examiner also noted that he could find no 
medical literature which supported the assertion that the 
Veteran's back disorder was associated with service-connected 
Raynaud's diagnosis.  

Subsequently, the Veteran's representative asserted that the 
2008 examination did not answer all questions raised in a 
prior Board remand, to include a question of arthritis of the 
lumbar and/or thoracic spine as secondary to a systemic wide 
degenerative process.  

In February 2009, the Board requested a clarifying medical 
opinion from the VHA.  A VA examiner subsequently reviewed 
the claims folder and drafted a memorandum, dated in March 
2009.  He provided an addendum in April 2009.  

In the memorandum, the VA examiner provided a summarization 
of the Veteran's medical background as it pertained to the 
issue on appeal.  He opined that there was no episode while 
on active duty that would place the claimant's lumbar spine 
to be service-connected.  In an addendum request in April 
2009, the examiner was requested to provided an opinion as to 
whether there was evidence of arthritis of the lumbar spine, 
and, if so, whether it was more likely than not (greater than 
50% chance) part of the systemic arthritis of other joints 
already service-connected?

In his April 2009 response, the examiner noted that the 
Veteran did have DDD of the lumbar and cervical spine.  
However, there was no evidence that these degenerative 
changes were present or were caused by events during active 
duty.  X-rays taken at that time were normal.  Moreover, 
there was a levoscoliosis of the thoracic spine prior to 
active duty.  This was an "incidental finding" and not 
compensable because it preexisted his coming into active 
service.  

Analysis

After reviewing the record, the Board finds the claim of 
service connection for a lumbar and/or thoracic spine 
disorder must be denied.  

Pre-active duty clinical records (1977) show that thoracic 
spine scoliosis preexisted active duty.  Furthermore, because 
scoliosis is considered "congenital" or a "defect," and 
not a disease or disability, service connection for the 
underlying defect is not allowable by law, and therefore, the 
question of whether the presumption of soundness is rebutted 
need not be addressed as it pertains to the underlying 
congenital defect because that issue is moot.  38 C.F.R. 
§ 3.303(c), 4.9 (2008).  The only possible exception to the 
rule on development defects is if there is probative evidence 
of additional disability due to aggravation by superimposed 
disease or injury.  

In this case, however, the medical evidence of record does 
not demonstrate the Veteran's scoliosis worsened as a result 
of a superimposed injury or illness during service.  The 
Veteran's STRs, at most, document, only that the Veteran 
experienced flare-up of his symptoms during active service, 
no chronic disorder of the spine was noted, to include at 
time of separation examination.  

As for statutory presumptions, DJD of the spine was not 
clinically demonstrated until years after the Veteran's 
discharge from service.  VA examiner in 2008 and VHA 
physician's opinion in 2009 have opined that this condition 
is not related to active service.  Moreover, the 2008 
examiner also opined that this condition was not related to 
service-connected Raynaud's diagnosis.  

Thus, the uncontradicted competent medical evidence of 
record, consisting in pertinent part, of the VA examination 
report from February 2008 and VHA opinion of March-April 2009 
indicates that the Veteran's preexisting scoliosis of the 
thoracic spine was not aggravated during service, and that 
current diagnosis of DDD, first reported many years after 
service, is not related to active duty in any way.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim of service connection, and 
the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

The Veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Entitlement to service connection for arthritis of the lumbar 
and/or thoracic spine is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


